OFFICE   OF THE ATTORNEY GENERAL OF TEXAS
                  AUSTIN
                 ^..




Hon. Dan W. Jaokeon, page 2


           '5.  The aounty agree0 that Wring the perlob      :
     oommenalng with the data of the aoquloltlon    af any,;:~
     part 0r the rite or rite0 for the Development and
     oontlnulng for the life   of this Agreement, it will
     not make any ohargs agalmt the f3ovarnment for any
     speolal eervloee ln oonneotlon with the oonstruotlon
     and admlnletratlon of the Development exoept suoh
     ohargss as may be agreed to by or on behalf of the
     Administrator.
          *4. 'Be County will f'urnlshto the Government
     and the tenants of the Development, the ueual services
     ane faoillties which are or may be furnished wlthout
     coet or charge to other dwellings and Inhabitants in
     the   county.



     lawful.lyaoieloed 8gains0 sham.                            :

            "6...$%I? Cowtr w$ll dlrtrlbute~eaoh.'muoh    annual. . .    ,~
    :
    'payment ih lleu~of~taxes~t6 tlitidtaxzSng  b@ies In elioh ;          i "--'
     pro*rtIon    that aaoh taxing bi3dJ'wlll rmelve fmm the
    ~total payment bg; th9 Admlnlrtrator    hereunder the aamb,,
     propotiticm am aaid taxing ,bo&.y'r ad ~alOmm     tax rate-
     beam to the total ad volorem tax rate whloh would be
     levied against the Development ii it were,operated        by
     private enterprim     and wbJeot to aormal taxation.
     par purpose8 ef   ihi8   igra6ment,   the   term *tuing   bodigs’
    ehbll mean the Stat0 of Texar and over$.polltloal        tllb-
    dlvisien    or Saxiqptmit   ehem0r    (laeludlq  the COWI*
    .a l  lld
           xaludlllg x&i? HOu8toll Iadepeadent Bohool Dletrlot)
    whioh&tall bme 8utihrJrity *a levy ihxea, ,or to netilrx
    taxes to a faxing body or pub110 offloer,       to be leded
    for ltr use and benefit,      and in whloh the yeveUpment
     lo r1tuat.d.
                                             ,..
    -.-..            ,.




                     Bon. Dan W. Jaokson,          page 3


                               long as title    to th& Devslopmsnt is held by the Oovem-
                               ment titer   eaid emergenay ha8 ternlnated  this Agreement
                                @all ~oontlnue ln lull ioroe and erfeot   until elxty aag&
                               a;ttsFelther  party ha& given to the other written notice
                                that; the Agreement shall tanninate at the end oi 61-id
                                sixty day&.
                                      "8.  iipon the sale .by tne dcvernmen t of 2.n~' :srt
                               or parts of the Development, tine ?ort.or     part'r- so &old
                               shall, from the date of &ale, no long&r be oonsidered
                               part of the Development.      LTponttse termination of thlc
                               A&*&ment p,& to the whole of tlia Lov&lo>ment, EL2 Zovern-
                               216nt will -pay such portion si the aonu~.l ja;ymcr:t czL!led
                               for og PcrcsrspL: 1 ~lt!rco; 1;s the biCQsia  ?OrtiCi'i Of tke
                               trelte-month    period bears to. the tselve nontha.




                                       'lo.,   Nothing herein &hal1'be &on&trued a& obUgattii
            .   ::        ..   .t@& County to:aat beyond:its       kwfu!. 'authority and power
                                td:,c%o-.so.:                     ls-+xaout&d.bnl@
                                               xnb thi& ~a0ntra'o.t                  in"f%s  .':.   ';'   .:.
                               offlolal      oapaolty a8 a oounty of\the Btate of Tera6.w
                                             '.       ..
.                      :.                  the’&lie ~'dxplanation' t&t t&tie to the
                                  Poii:mike:
                     land &nd~pr&ml&e&ie Yeatab In the United stat&&.       You request
                     our opMon a& to whether the Oounty ha& authority, through
                     it& oommls&loner&@ oourt, to enter into &u&h oontraot and
                     bind-ltself.under    the tsrms thereof.
                               The Administrator would be aotlng pursuant to
                     Pub110 No. 849, 76th Oongrser, the Lanham Aot, whlohprovld&s
                     In partr
                                      %3eotlon 1.      Xn order to provlde'houetig      for
                                per&on& engaged in national-defense        aotlrltles,     and
                                their families,    'in tho&&.ar&a& or looalltl&&       in whlnh
                                ths +ssldsnt     ahiLl find that an aouta &hortage of
                               housing exlst& or lawends w&oh wauld inpede na%lonal-
                               .det&ns& aotlvitiss      and that au&h hsuslng would not be
                                provided by private oapltkl when needed, the Federal
                                Works Admlnletrator      (herainMt&r referred       to as the
                                tAUmini&trator')     le authorlz86:
      Hon. Dan W. Jaokson,        page 4


                        To au UUO prior to the approval of title
            bythxorn*y
                    ion        ,oral (without regard to seot;tona 1136,
            a8,amended, and 3~%Of    the Revl8ed Statutes) lm~rovered
            or unlaprowd l&ml8 br intereats   in land8 bympur&ase,
            donation, exahange, loare , , .*
                 "Sea. 9, The A&mlnlstrator may enter Into any
            agreements to pay annual sums In lieu of taxes to
            any State or polltloal aub&lvlsIon thereof, with
            rempeot to any real property aoquired end held by
            him under th$s Aot, luoluding improvements thereon.
            The amount so pafd for any year upon any suoh property
            shall not exoeed the taxes that would be paid to the
            State or subdivision, as the oaee may be, upon such
            property If It mere.not exempt fmm taxation.
                   "Sea. 10. Notwithstanding any other provision
             of law, the aoqtisltlon by the Administrator of any
         : real pr0Pert.ypsr~uant        to thlr Aot nhall nolrdoprivm
I.i ._    :. mn$ E$ate. ior~.~$olitl~-8uladivli~lon     thereof ~i;it8'.~::...:.~   . . ....:
             oW%l'md' qrim5JI&l jwiBdi$tion         in,atkd o'ier 8Uoh
             PraPsrty, ok lmpalr the alvil rlghtr under the~8tal;e
             orQe.oal law of th0~inhmbltan%~ on suo&~pr~pe~,'~
                         :.           ';.                                                ~.
       ,'          From a gearah    0r the files    or thl8 Department and
      inquix$ atthe     Ckmernd**i offif& it appewe talrly o*rtaAn
     ‘that no iieed ha8 been exaouted’by         the Governor, pu*auant 'tb.
      Art. 6247. Revlsecl Civil Statutes,         oedlng exolu8lve jurls-
      diation over these lands to the Federal Oowrnmenti                Indeed,
      from a raoaing of Sea, 10 of tib,Laaham Aot, it meem ap-
      parent the3 Gong4 88 dues not    expeot any ~muah ae884.v of
      Jurl8diation.    ~8~ we' are not  aanfranted wkth a~em80 of
      different               a88erting oonfllotiag
                  lovarelgntlea                      olrimm of
      Juri8dlotion.  The JurAedlotion  of the S$ate, thraagh it8
      aubdivl8lon the county, Ir not only not disputed,   it I.8
      admitted, and Ita exemiae   Is invited and would be paid for.
                 Our symtam of government may haw lookad simple
      at one time.   But, if it aver warnrlmple it ha8 ahanged,   It
      im now a oomplieated mase of gowrnmental agenaie8 and eu?+
      dlvlglon8,  Federal 8ad State, and It daily grow8 aor6 naaec
      aary that 8uoh varlou8 rubdlvlrlons   and agOnaio8 meet and
      deal tith eaoh other on fr1mdl.y 8nd aooperative   S;OxBim.
                In the area of this Defense Housfng proJebt will
      reside a large number of people. Not only are they entitled
      to receive the privileges an& benefits of government, such
.




Han,      Dan W. 3aakwnb         Pam     S



a8 mm axten              to V&err+mmd              thea,it Ir manlSorSly
                                                                       6e the
pUbl%8WlhW             t&i@% thw        ko~turd~d      8Uoh~~rt~~O8~kraO-
ritm.   Loaml        gov6mwnt8          aannat   oporuto w%thout    8ouraes    of
revanuo,  a faot whlah the P’ederil.Oovernment   IB here reaognlr-
bg,   and to avoId yly dimarimlnatlon    againmt the ~knhabltantr
of suoh area offers to pay to the State and lte subdivlalons
money in lieu of t?ie tuee  whloh muld have bscn oolleotlble
a&net   thlr lslnC It it ha8 not owe into .%6%8rd Omerrhi&
            There are many governwntal    #%rvAoes, we oannot
undertake to enumemts them , which our eystem of State govern-
rwtit, lihrcu& It& verbous sqgtnolaa. lnoludlny   tileCounty,
rz.7;;
     la7fuilJ extmi: C3 this area. katunilj, a0 fdr ~6 ii&
8%g~tUm8     Of the bounty Ofib3~~8    are aonomned, this oon-
tmot wil:. amount to little    more than a Qeo,laration o? polioq
to tie ef$eot that lib8 &%8idWt8 Of thi8 .ILya will ROt ti



: -4 wwv.      Ln view or that    p.rovim~oon in waph       .lO;lt: ..
  is.wMaqt   thatpwagmph       4,'sottIng    but.the ablig&tionk'of                       ..
  6h6 OQuRty ilt the mae gsnoral tenm, aauld not be aonmtmed ..
‘188 an    qttompt     to.b$nd    tae    oaq~ty    +I da .an$&ls~   bbymd     that.   :
whlkh ir ~liwfrtl and proper far it to do.  Henoe, in our 0pLnIon                              .'
tha Gtssiuihk88ionan~Qowt may lawfully  emouts the am*raat
and    native        the tui48red OUR8        Of   rOn*yfor di8tdbUtioR        a0
provided        ia the wntnot.